DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 8, 11, 14, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as presented call for the method to include switching from a first method of communication to a second method of communication upon determining that an authenticated data link has been established between devices. The specification does not clearly convey any disclosure of a method which includes switching between methods of communication within an established data communication channel between devices. Paragraphs [0136]-[0137] as filed discuss starting a second wireless communication session for sending backfill data as part of a second advertisement, but does not include any disclosure of the second session using any sort of different protocol, method, or mode of communication, and particularly not actively changing modes upon determination of an authenticated link. Paragraph [0128] does list various methods of communication which can be used, but there is no disclosure of changing among these methods as part of a series of transmissions between two linked devices. Applicant’s remarks filed 10 May 2022 also do not include any indication of where support for these limitations may be found in the disclosure. As such, the specification as filed does not reasonably convey a method of transmitting data which includes, upon determination that an authenticated data link has been established between devices, switching from a first method of communication to a second method of communication to transmit additional information in a second transmission at the time the invention was filed.
The Examiner notes that limitations similar to these were discussed in the interview conducted 9 December 2021; support for these limitations was not part of the discussion of how similar limitations might relate to the prior art.

Conclusion
No art has been applied against the claims as presented; however, as they are rejected under 112a above they are not currently allowable and the question of prior art will be revisited upon resolution of the above issues. The prior art of record fails to anticipate or make obvious the limitations of claims 1, 4, 7, 8, 11, 14, 15 as currently presented, including, inter alia, after establishing an authenticated data link between an analyte sensor system and user equipment in response to transmission of a first invitation, attempting to transmit an analyte value from the analyte sensor system to the user equipment; storing some unspecified other analyte data as backfill data; after determining that authentication had previously occurred, switching to a second method of communication and using a second invitation to transmit the stored backfill data from the analyte sensor system to the user equipment, in combination with all other limitations in the claims. 
Altman, applied against the claims in previous Office Actions, discloses switching between different methods of communications upon re-establishing lines of communication, but in the context of communicating with different devices.

The prior art made of record and not relied upon is also considered pertinent to applicant's disclosure: US 8205240 to Ansari and US 2015/0142981 to Gonzales are also directed to switching between communication protocols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791